Citation Nr: 9911658	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic residuals of 
cold weather injury to the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to January 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) June 1996 rating decision which 
denied service connection for chronic residuals of cold 
weather injury to the hands and feet.


FINDING OF FACT

Cold weather injury or post-frostbite symptomatology 
involving the hands or feet was not evident at any time 
during the veteran's more than 19 years of active service; 
the evidence of record does not demonstrate that any chronic 
residuals of cold weather injury to the hands and feet are 
related to his active service.


CONCLUSION OF LAW

Chronic residuals of cold weather injury to the hands and 
feet were not incurred nor aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record indicates that the veteran's claim of 
service connection for chronic residuals of cold weather 
injury to the hands and feet is well grounded.  38 U.S.C.A. § 
5107(a).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In this regard, the Board notes that all available pertinent 
records have been obtained and associated with his claims 
folder.  On review of such material, the Board is satisfied 
that the veteran has been adequately assisted in the 
development of his claim, and that there are no outstanding 
pertinent records which the RO has not obtained or attempted 
to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reveal any 
evidence that he sustained frostbite injury to the hands or 
feet at any time during service, but during his lengthy 
period of active service, he did receive treatment associated 
with the flu, cold, bronchitis, and upper respiratory 
infections.  In February 1978, he was feverish and complained 
of headaches and a productive cough; on examination, the flu 
was diagnosed.  In October 1978, he reported a 20-hour 
history of nasal congestion, but denied any other symptoms; 
on examination, nasal congestion/cold was diagnosed.  In 
February 1984, he underwent surgery for removal of a bone 
screw and bursectomy of the right fifth metatarsal; on 
medical examination during hospitalization, no neurovascular 
abnormalities were indicated relative to his extremities.  No 
pertinent clinical finding or abnormality was noted on 
periodic medical examination or examination performed in 
conjunction with intermittent treatment precipitated by 
occasional lacerations, cuts, and contusions to his hands and 
feet.  

On VA medical examination in March 1996, the veteran 
indicated that he underwent several surgical procedures 
involving his feet during active service and now experienced 
symptoms of numbness and aching of his toes when his feet 
were cold and in cold weather.  He stated that he sustained 
frostbite in 1978, and if he stayed out in the cold too long, 
his fingers became numb and the fingertips hard and, once 
they thawed, they were painful.  On examination, the toes 
were somewhat cold to touch, the skin was somewhat dry, and 
sensation on the tips of the third and fourth toes of the 
right foot was somewhat decreased; the hands were nontender.  
Cold weather injury to hands and feet with intolerance to 
cold weather was diagnosed.

At a January 1999 Travel Board hearing, the veteran testified 
that he sustained frostbite to the hands and feet during 
field training (while he was driving a tank in cold weather 
and without the benefit of being able to use the heating 
unit) in 1978 in Germany.  Reportedly, he developed flue 
symptoms as well as pain in his hands and feet and sought 
medical treatment, consisting of warming his hands and feet; 
he was then issued warmer clothes and "arctic mitten 
gloves."  He indicated that he continues to have 
"problems" since his frostbite in 1978 and tries to avoid 
cold weather exposure.  Reportedly, he did not experience any 
symptomatology unless he was in the cold, at which time he 
noticed numbness, burning sensation, and pain in his toes and 
fingers, and his toenails were black from the 1978 frostbite.  
He indicated that he did not seek medical treatment for his 
frostbite residuals since active service because once a cold 
weather injury sets in, one has it for life and it would be 
"senseless" to tell a doctor that his hands were hurting 
and "burning."  The only "cure" known to him was to move 
to a warmer climate.  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

In applying the above legal criteria to the facts in the 
instant case, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of cold weather injury to the hands 
and feet.  He contends that he sustained frostbite to the 
hands and feet during field training in 1978 in Germany.  On 
VA medical examination in March 1996, cold weather injury to 
hands and feet in 1978 with intolerance to cold weather was 
diagnosed.

Where the issue is factual in nature, i.e. whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  In this case, although the 
veteran's claim is found by the Board to be well grounded 
based on his assertions alone, as he is competent to state 
that he was exposed to cold temperature in service and 
subsequently developed pain and numbness in his hands and 
feet, contemporaneous medical evidence does not support his 
contention that he did in fact sustain frostbite or 
experienced any symptoms associated with cold weather injury 
in 1978 or at any other time during his remaining years in 
service.  Moreover, although his service medical records 
reveal that he had bronchitis, cold/flu, and upper 
respiratory infections, that alone does not lend credence or 
support to the version of events advanced by the veteran, 
i.e., that he actually sustained frostbite.  Additionally, 
while he did receive medical and surgical treatment 
associated with various symptomatology and illnesses on 
multiple occasions during his more than 19 years of active 
service, no symptomatology or disease relating to frostbite 
were ever reported or found on in-service clinical 
evaluation; on medical examination in February 1984, 
performed in conjunction with his right fifth metatarsal 
joint surgery, no neurovascular abnormality was indicated.  
Supporting evidence other than the veteran's own assertions 
has not been submitted or identified.

The first report of frostbite during field training in 1978 
in Germany was made by the veteran in conjunction with his 
service connection claim in February 1996.  Moreover, 
although the VA examiner recorded, in March 1996, the version 
of events as described by the veteran, the pertinent 
disability was diagnosed as consistent with a type of 
injury/cold weather exposure giving rise to such disability 
(intolerance to cold weather) rather than as consistent with 
the place and time thereof (during field training in 1978 in 
Germany).  In addition, no contemporaneous clinical findings 
referable to the hands or fingers were indicated on medical 
examination in March 1996.

While the veteran's contention with regard to the sequence of 
events leading to his current residuals of cold weather 
injury is presumed truthful only as regards the matter of a 
well-grounded claim, the Board finds far more persuasive and 
probative the contemporaneous service medical records which 
do not reveal any evidence of symptomatology or injury 
resembling frostbite/cold weather injuries which have been 
described as responsible for the veteran's current 
disability.  The Board stresses that no pertinent report or 
clinical finding indicative of any frostbite/cold weather 
injury residuals were evident prior to his separation from 
service; aside from the above-indicated diagnosis, no 
clinical findings showing any frostbite residuals were found 
on examination in March 1996.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that his cold 
weather injury residuals are related to any combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is decidedly not the case in this 
instance where the weight of the evidence is against the 
claim.


ORDER

Service connection for residuals of cold weather injury to 
the hands and feet is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

